Order filed October 6, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00540-CV
                                    ____________

           PETER ZHU AND AMERJIN COMPANY, LLC, Appellants

                                        V.

INNOVATIVE ENERGY SERVICE INC. AND TREY GAITHER, Appellees


                 On Appeal from the Chambers County Court
                          Chambers County, Texas
                     Trial Court Cause No. 20CCV0058

                                    ORDER

      Appellants’ brief was due September 10, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 5, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.